                                                                                 Case 3:21-cv-00268-MMD-WGC Document 32 Filed 07/02/21 Page 1 of 3



                                                                        1   MARK B. JACKSON
                                                                            Douglas County District Attorney
                                                                        2   Zachary J. Wadlé
                                                                            Deputy District Attorney
                                                                        3   Nevada Bar No. 8711
                                                                            1038 Buckeye Road
                                                                        4   P.O. Box 218
                                                                            Minden, Nevada 89423
                                                                        5   Tel: 775-782-9803
                                                                            Fax: 775-783-6490
                                                                        6
                                                                            Attorneys for Defendants
                                                                        7   Daniel Coverley, Sheriff of Douglas County, Nevada
                                                                            Mark Jackson, District Attorney of Douglas County, Nevada
                                                                        8

                                                                        9

                                                                       10                                   UNITED STATES DISTRICT COURT
                                                                       11                                         DISTRICT OF NEVADA
                                                                       12
Douglas County District Attorney




                                                                       13
                                   (775) 782-9803 Fax (775) 783-6490
                                         Minden, Nevada 89423




                                                                                                                                 Case No.: 3:21-cv-00268-MMD-WGC
                                          Post Office Box 218




                                                                       14
                                                                            ROGER PALMER, et al.,
                                                                       15
                                                                                                    Plaintiffs,
                                                                       16   v.                                                    RESPONSE TO PLAINTIFFS’ MOTION
                                                                                                                                   FOR PRELIMINARY INJUNCTION
                                                                       17   STEPHEN SISOLAK, in his official capacity as
                                                                       18   Governor of Nevada, et al.,

                                                                       19                         Defendants

                                                                       20

                                                                       21           Defendants, Mark B. Jackson, Douglas County District Attorney, and Daniel Coverley, Douglas

                                                                       22   County Sheriff, (collectively “Douglas County Defendants”) do not offer any arguments regarding

                                                                       23   Plaintiffs’ Motion for Preliminary Injunction seeking to enjoin enforcement of Nevada State Assembly

                                                                       24   Bill Number 286 (“AB 286”).

                                                                       25           The Nevada State Legislature recently passed AB 286 during the 2021 legislative session. The

                                                                       26   Governor of Nevada signed AB 286 into law on or about June 7, 2021. Plaintiffs’ complaint does not

                                                                       27   allege any involvement by the Douglas County Defendants in the passage of AB 286, and no

                                                                       28   involvement occurred.     Plaintiffs’ complaint does not allege any facts demonstrating active or



                                                                       31
                                                                              Case 3:21-cv-00268-MMD-WGC Document 32 Filed 07/02/21 Page 2 of 3



                                                                        1   threatened law enforcement action by the Douglas County Defendants against Plaintiffs relating to

                                                                        2   AB 286, and no such action exists. There is no justiciable controversy between Plaintiffs and the

                                                                        3   Douglas County Defendants in this matter. Under these circumstances, the State government actors

                                                                        4   involved in the passage of AB 286 are obliged to argue the constitutionality of AB 286, not the Douglas

                                                                        5   County Defendants.

                                                                        6          DATED this 2nd day of July, 2021.

                                                                        7
                                                                                                                        MARK B. JACKSON
                                                                        8                                               Douglas County District Attorney
                                                                        9
                                                                                                                        By: /s/ Zachary Wadlé
                                                                       10                                                  Zachary J. Wadlé
                                                                       11                                                  1038 Buckeye Road
                                                                                                                           PO Box 218
                                                                       12                                                  Minden, Nevada 89423
                                                                                                                           Tel: 775-782-9803
Douglas County District Attorney




                                                                       13                                                  Fax: 775-783-6490
                                   (775) 782-9803 Fax (775) 783-6490




                                                                                                                           zwadle@douglas.nv.gov
                                         Minden, Nevada 89423
                                          Post Office Box 218




                                                                       14

                                                                       15                                                   Attorneys for Defendants
                                                                                                                            Daniel Coverley, Sheriff of Douglas County, Nevada
                                                                       16                                                   Mark Jackson, District Attorney of Douglas County,
                                                                                                                            Nevada
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28



                                                                       31
                                                                              Case 3:21-cv-00268-MMD-WGC Document 32 Filed 07/02/21 Page 3 of 3



                                                                        1                                        CERTIFICATE OF SERVICE

                                                                        2          I hereby certify that I am an employee of the Douglas County District Attorney’s Office, and that

                                                                        3   on this 2nd day of July, 2021, the foregoing RESPONSE TO PLAINTIFFS’ MOTION FOR

                                                                        4   PRELIMINARY INJUNCTION was served via the United States District Court CM/ECF system on

                                                                        5   all parties or persons requesting notice.

                                                                        6
                                                                                                                                   /s/ Zachary Wadlé
                                                                        7

                                                                        8

                                                                        9

                                                                       10

                                                                       11

                                                                       12
Douglas County District Attorney




                                                                       13
                                   (775) 782-9803 Fax (775) 783-6490
                                         Minden, Nevada 89423
                                          Post Office Box 218




                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                               3
                                                                       31
